    Case 1:19-cv-00661-EAW Document 115 Filed 08/07/20 Page 1 of 1




                                                     August 7, 2020

ECF Filing

Honorable Elizabeth A. Wolford
United Stated District Court
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

       Re:    Securities and Exchange Commission v. Morgan et al,
              19-CIV-661-EAW (WDNY)

Dear Judge Wolford:

      Pursuant to Your Honor’s order issued on July 21, 2020, this letter provides a report
concerning the status of the preparation of the Receivership Entities’ tax returns for the year
ended December 31, 2019.

       Greendyke Jencik & Associates CPAs (“Greendyke Jencik”) has finished all substantive
work necessary to complete the preparation of the 2018 tax returns for the each of Notes Fund
LLCs. I will conduct a final review of the returns on Monday, August 10, 2020. The returns will
be filed by Greendyke Jencik immediately thereafter and the Schedule K-1s will be immediately
distributed to all investors who are members of the Notes Fund LLCs.



                                                     Respectfully submitted,




                                                     Robert Knuts




                             90 Broad Street | 23rd Floor | New York, NY 10004
                       www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
